 



Exhibit 10.2
GOLDMAN, SACHS & CO. | ONE NEW YORK PLAZA | NEW YORK, NEW YORK 10004 | TEL:
(212) 902-1000
EXECUTION COPY
March 3, 2008
To: NuVasive, Inc.
4545 Towne Centre Court
San Diego, CA 92121
Attention: Treasurer
Telephone No.: 858-909-1800
Facsimile No.: 858-909-2000
Re: Call Option Transaction (Reference No. 1626958620)
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the call option transaction entered into between
Goldman, Sachs & Co. (“Bank”) and NuVasive, Inc. (“Counterparty”) on the Trade
Date specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for this Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”) are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein have the meanings assigned to them in the Offering
Memorandum dated March 3, 2008 (the “Offering Memorandum”) relating to the USD
200,000,000 principal amount of Senior Convertible Notes due March 15, 2013 (the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty pursuant to an Indenture to be dated
March 7, 2008 between Counterparty and U.S. Bank National Association, as
trustee (the “Indenture"). In the event of any inconsistency between the terms
defined in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum. If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the draft of the Indenture last reviewed by Bank as of the date of this
Confirmation, and if any such section numbers are changed in the Indenture as
executed, the parties will amend this Confirmation in good faith to preserve the
intent of the parties. For the avoidance of doubt, references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is amended following its execution, any such amendment will
be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Bank and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Bank and Counterparty had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law) on the Trade Date. In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

 



--------------------------------------------------------------------------------



 



          2. The terms of the particular Transaction to which this Confirmation
relates are as follows:
 
        General Terms:
 
       
 
  Trade Date:   March 3, 2008
 
       
 
  Option Style:   “Modified American”, as described under “Procedures for
Exercise” below
 
       
 
  Option Type:   Call
 
       
 
  Buyer:   Counterparty
 
       
 
  Seller:   Bank
 
       
 
  Shares:   The common stock of Counterparty, par value USD 0.001 per Share
(Exchange symbol “NUVA”)
 
       
 
  Number of Options:    200,000. For the avoidance of doubt, the Number of
Options shall be reduced by any Options exercised by Counterparty. In no event
will the Number of Options be less than zero.
 
       
 
  Applicable Percentage:    50%
 
       
 
  Option Entitlement:   As of any date, a number equal to the product of the
Applicable Percentage and the Conversion Rate as of such date (as defined in the
Indenture, but without regard to any adjustments to the Conversion Rate pursuant
to Section 12.05(f) or to Section 12.02 (b) of the Indenture), for each
Convertible Note.
 
       
 
  Strike Price:   USD 44.7397
 
       
 
  Premium:   USD 19,895,000.00
 
       
 
  Premium Payment Date:   March 7, 2008
 
       
 
  Exchange:   The NASDAQ Global Select Market
 
       
 
  Related Exchange(s):   All Exchanges
 
        Procedures for Exercise:
 
       
 
  Exercise Period(s):   Notwithstanding anything to the contrary in the Equity
Definitions, an Exercise Period shall occur with respect to an Option hereunder
only if such Option is an Exercisable Option (as defined below) and the Exercise
Period shall be, in respect of any Exercisable Option, the period commencing on,
and including, the relevant Conversion Date and ending on, and including, the
Scheduled Valid Day immediately preceding the first day of the relevant
Settlement Averaging Period in respect of such Conversion Date; provided that in
respect of Exercisable Options relating to Convertible Notes for which the
relevant Conversion Date occurs on

2



--------------------------------------------------------------------------------



 



         
 
      or after the 84th Scheduled Valid Day preceding the Expiration Date, the
final day of the Exercise Period shall be the Scheduled Valid Day immediately
preceding the Expiration Date.
 
       
 
  Conversion Date:   With respect to any conversion of Convertible Notes, the
date on which the Holder (as such term is defined in the Indenture) of such
Convertible Notes satisfies all of the requirements for conversion thereof as
set forth in Section 12.03(b) of the Indenture.
 
       
 
  Exercisable Options:   Upon occurrence of a Conversion Date, a number of
Options equal to the number of Convertible Notes surrendered to Counterparty for
conversion with respect to such Conversion Date but no greater than the Number
of Options.
 
       
 
  Expiration Time:   The Valuation Time
 
       
 
  Expiration Date:   March 15, 2013, subject to earlier exercise.
 
       
 
  Multiple Exercise:   Applicable, as described under Exercisable Options above.
 
       
 
  Automatic Exercise:   Applicable; and means that in respect of an Exercise
Period, a number of Options not previously exercised hereunder equal to the
number of Exercisable Options shall be deemed to be exercised on the final day
of such Exercise Period for such Exercisable Options; provided that such Options
shall be deemed exercised only to the extent that Counterparty has provided a
Notice of Exercise to Bank.
 
       
 
  Notice of Exercise:   Notwithstanding anything to the contrary in the Equity
Definitions, in order to exercise any Exercisable Options, Counterparty must
notify Bank in writing before 5:00 p.m. (New York City time) on the Scheduled
Valid Day prior to the scheduled first day of the Settlement Averaging Period
for the Exercisable Options being exercised of (i) the number of such Options
and (ii) the scheduled first day of the Settlement Averaging Period and the
scheduled Settlement Date; provided that in respect of Exercisable Options
relating to Convertible Notes with a Conversion Date occurring on or after the
84th Scheduled Valid Day preceding the Expiration Date, such notice may be given
on or prior to the second Scheduled Valid Day immediately preceding the
Expiration Date and need only specify the number of such Exercisable Options.
 
       
 
  Valuation Time:   At the close of trading of the regular trading session on
the Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in its reasonable
discretion.

3



--------------------------------------------------------------------------------



 



         
 
  Market Disruption Event:   Section 6.3(a)(ii) of the Equity Definitions is
hereby amended by replacing clause (ii) in its entirety with “(ii) an Exchange
Disruption, or” and inserting immediately following clause (iii) the phrase “;
in each case that the Calculation Agent determine is material.”
 
       
 
      Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
 
        Settlement Terms:
 
       
 
  Settlement Method:   Net Share Settlement
 
       
 
  Net Share Settlement:   Bank will deliver to Counterparty, on the relevant
Settlement Date, a number of Shares equal to the Net Shares in respect of any
Exercisable Option exercised or deemed exercised hereunder. In no event will the
Net Shares be less than zero.
 
       
 
      Bank will deliver cash in lieu of any fractional Shares to be delivered
with respect to any Net Shares valued at the Relevant Price for the last Valid
Day of the Settlement Averaging Period.
 
       
 
  Net Shares:   In respect of any Exercisable Option exercised or deemed
exercised, a number of Shares equal to the lesser of (i) (A) the Option
Entitlement multiplied by (B) the sum of the quotients, for each Valid Day
during the Settlement Averaging Period for such Exercisable Option, of (x) the
Relevant Price on such Valid Day less the Strike Price, divided by (y) such
Relevant Price, divided by (C) the number of Valid Days in the Settlement
Averaging Period; provided, however, that if the calculation contained in clause
(x) above results in a negative number, such number shall be replaced with the
number “zero” and (ii) a number of Shares equal to the product of (A) the
Applicable Percentage and (B) Net Convertible Obligation for such Exercisable
Option divided by the Obligation Value Price.
 
       
 
  Net Convertible Obligation:   With respect to an Exercisable Option, (i) the
Total Convertible Obligation for such Exercisable Option minus (ii) USD 1,000.
 
       
 
  Total Convertible Obligation:   With respect to an Exercisable Option, (i) the
Conversion Rate multiplied by (ii) the Obligation Value Price.
 
       
 
  Obligation Value Price:   The opening price as displayed under the heading
“Op” on Bloomberg page NUVA.UQ <equity> (or any successor thereto) on the
Settlement Date.
 
       
 
  Valid Day:   A day on which (i) trading in the Shares generally occurs on the
Exchange or, if the Shares are not then listed on the Exchange, on the principal
other U.S. national or

4



--------------------------------------------------------------------------------



 



         
 
      regional securities exchange on which the Shares are then listed or, if
the Shares are not then listed on a U.S. national or regional securities
exchange, on the principal other market on which the Shares are then traded and
(ii) there is no Market Disruption Event.
 
       
 
  Scheduled Valid Day:   A day on which trading in the Shares is scheduled to
occur on the principal U.S. national or regional securities exchange or market
on which the Shares are listed or admitted for trading.
 
       
 
  Relevant Price:   On any Valid Day, the per Share volume-weighted average
price as displayed under the heading “Bloomberg VWAP” on Bloomberg page NUVA.UQ
<equity> AQR (or any successor thereto) in respect of the period from the
scheduled opening time of the Exchange to the Scheduled Closing Time of the
Exchange on such Valid Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valid Day, as determined by
the Calculation Agent using a volume-weighted method).
 
       
 
  Settlement Averaging Period:   For any Exercisable Option, (x) if Counterparty
has delivered a Notice of Exercise to Bank with respect to such Exercisable
Option with a Conversion Date occurring prior to the 84th Scheduled Valid Day
preceding the Expiration Date, the eighty (80) consecutive Valid Days commencing
on and including the third Scheduled Valid Day following such Conversion Date,
or (y) if Counterparty has, on or following the 84th Scheduled Valid Day
preceding the Expiration Date, delivered a Notice of Exercise to Bank with
respect to such Exercisable Option with a Conversion Date occurring on or
following the 84th Scheduled Valid Day preceding the Expiration Date, the eighty
(80) consecutive Valid Days commencing on, and including, the eighty-second
(82nd) Scheduled Valid Day immediately prior to the Expiration Date.
 
       
 
  Settlement Date:   For any Exercisable Option, the third Valid Day immediately
following the final Valid Day of the Settlement Averaging Period with respect to
such Exercisable Options.
 
       
 
  Settlement Currency:   USD
 
       
 
  Other Applicable Provisions:   The provisions of Sections 9.1(c), 9.8, 9.9,
9.11 and 10.5 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled”. “Net Share Settled” in relation to any Option
means that Net Share Settlement is applicable to that Option.
 
       
 
  Restricted Certificated Shares:   Notwithstanding anything to the contrary in
the Equity Definitions, Bank may, in whole or in part, deliver Shares in
certificated form representing the Number of Shares to be Delivered or the
Payment Obligation to

5



--------------------------------------------------------------------------------



 



         
 
      Counterparty in lieu of delivery through the Clearance System.
 
       
 
  Representation and Agreement:   Notwithstanding Section 9.11 of the Equity
Definitions, the parties acknowledge that any Shares delivered to Counterparty
shall be, upon delivery, subject to restrictions and limitations arising from
Counterparty’s status as issuer of the Shares under applicable securities laws.
 
        3. Additional Terms applicable to the Transaction:
 
       
 
  Adjustments applicable to the Transaction:    
 
       
 
  Potential Adjustment Events:   Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in Section 12.05 of the Indenture that would result in
an adjustment to the Conversion Rate of the Convertible Notes; provided that in
no event shall there be any adjustment hereunder as a result of an adjustment to
the Conversion Rate pursuant to Section 12.05(f) or Section 12.02(b) of the
Indenture.
 
       
 
  Method of Adjustment:   Calculation Agent Adjustment, and means that,
notwithstanding Section 11.2(c) of the Equity Definitions, upon any adjustment
to the Conversion Rate of the Convertible Notes pursuant to the Indenture (other
than Section 12.05(f) and Section 12.02(b) of the Indenture), the Calculation
Agent will make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, the Option Entitlement and any other variable relevant
to the exercise, settlement or payment for the Transaction.
 
        Extraordinary Events applicable to the Transaction:
 
       
 
  Merger Events:   Applicable; provided that notwithstanding Section 12.1(b) of
the Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in Section 12.11 of the Indenture.
 
       
 
  Tender Offers:   Applicable; provided that notwithstanding Section 12.1(d) of
the Equity Definitions, a “Tender Offer” means the occurrence of any event or
condition set forth in Section 12.05(e) of the Indenture.
 
       
 
  Consequence of Merger Events/Tender Offers:   Notwithstanding Section 12.2 and
Section 12.3 of the Equity Definitions, upon the occurrence of a Merger Event or
a Tender Offer, the Calculation Agent shall make a corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, Strike Price, Number of Options, the Option Entitlement and any
other variable relevant to the exercise, settlement or payment for the
Transaction; provided, however, that such adjustment shall be made without
regard to any adjustment to the Conversion Rate for the issuance of additional
shares as set forth in Section 12.02(b) of the

6



--------------------------------------------------------------------------------



 



         
 
      Indenture; provided further that if, with respect to a Merger Event or a
Tender Offer, the consideration for the Shares includes (or, at the option of a
holder of Shares, may include) shares of an entity or person not organized under
the laws of the United States, any State thereof or the District of Columbia,”
Cancellation and Payment shall apply.
 
       
 
  Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.
 
       
 
  Additional Disruption Events:    
 
       
 
  Change in Law:   Applicable
 
       
 
  Failure to Deliver:   Applicable
 
       
 
  Insolvency Filing:   Applicable
 
       
 
  Hedging Disruption:   Applicable
 
       
 
  Increased Cost of Hedging:   Applicable
 
       
 
  Determining Party:   For all applicable Extraordinary Events, Bank; provided
that Bank shall make all determinations required pursuant to this Transaction,
in a commercially reasonable manner, and such determinations shall be binding
absent manifest error.
 
        Non-Reliance:   Applicable
 
        Agreements and Acknowledgements Regarding Hedging Activities:  
Applicable
 
        Additional Acknowledgments:   Applicable
 
        4. Calculation Agent:   Bank; provided that Bank shall make all
calculations, adjustments and determinations required pursuant to this
Transaction, in a commercially reasonable manner, and such calculations,
adjustments and determinations shall be binding absent manifest error.

7



--------------------------------------------------------------------------------



 



5. Account Details:

  (a)   Account for payments to Counterparty:           To be provided by
Counterparty         Account for delivery of Shares to Counterparty:        
  To be provided by Counterparty.

  (b)   Account for payments to Bank:           Chase Manhattan Bank New York
  For A/C Goldman, Sachs & Co.
  A/C #930-1-011483
  ABA: 021-000021         Account for delivery of Shares from Bank:           To
be provided by Bank.

6. Offices:
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.
The Office of Bank for the Transaction is: One New York Plaza, New York, New
York 10004
7. Notices: For purposes of this Confirmation:

  (a)   Address for notices or communications to Counterparty:         NuVasive,
Inc.
4545 Towne Centre Court
San Diego, CA 92121
Attention: Treasurer
Telephone No.: 858-909-1800
Facsimile No.: 858-909-2000

  (b)   Address for notices or communications to Bank:         Goldman, Sachs &
Co.
One New York Plaza
New York, NY 10004
Attn: Equity Operations: Options and Derivatives
Telephone: (212) 902-1981
Facsimile: (212) 428-1980/1983
        With a copy to:         Attn: Tracey McCabe
          Equity Capital Markets
Telephone: (212) 357-0428
Facsimile: (212) 902-3000

8. Representations, Warranties and Agreements of Counterparty and Bank

  (a)   The representations and warranties of Counterparty set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”) dated as of
March 3, 2008 between

8



--------------------------------------------------------------------------------



 



Counterparty and Goldman, Sachs & Co. and J.P. Morgan Securities Inc., as the
Initial Purchasers are true and correct and are hereby deemed to be repeated to
Bank as if set forth herein. Counterparty hereby further represents and warrants
to Bank that on the Trade Date and the Premium Payment Date:

  (i)   Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.     (ii)   Neither the execution and delivery of this Confirmation nor
the incurrence or performance of obligations of Counterparty hereunder will
conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency applicable to Counterparty, or any agreement or
instrument to which Counterparty or any of its subsidiaries is a party or by
which Counterparty or any of its subsidiaries is bound or to which Counterparty
or any of its subsidiaries is subject, or constitute a default under, or result
in the creation of any lien under, any such agreement or instrument.     (iii)  
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.     (iv)   Counterparty is not and will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.     (v)   It is an “eligible contract participant” (as such
term is defined in Section 1a(12) of the Commodity Exchange Act, as amended).  
  (vi)   Neither Counterparty nor any “affiliate” or “affiliated purchaser”
(each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall
directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument other than the Transaction)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.     (vii)   Without limiting the
generality of Section 13.1 of the Equity Definitions, Counterparty acknowledges
that Bank is not making any representations or warranties with respect to the
treatment of the Transaction under any accounting

9



--------------------------------------------------------------------------------



 



      standards including FASB Statements 128, 133 ( as amended), 149 or 150,
EITF Issue No. 00-19, 01-6 or 03-6 (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.     (viii)   Without limiting the
generality of Section 3(a)(iii) of the Agreement, the Transaction will not
violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.     (ix)   Prior to the
Trade Date, Counterparty shall deliver to Bank a resolution of Counterparty’s
board of directors authorizing the Transaction and such other certificate or
certificates as Bank shall reasonably request.     (x)   Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Shares hereunder in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.     (xi)  
Counterparty understands no obligations of Bank to it hereunder will be entitled
to the benefit of deposit insurance and that such obligations will not be
guaranteed by any affiliate of Bank or any governmental agency.

  (b)   Each of Bank and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof. Accordingly, Counterparty
represents and warrants to Bank that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.     (c)   Each
party acknowledges and agrees to be bound by the Conduct Rules of the National
Association of Securities Dealers, Inc. applicable to transactions in options,
and further agrees not to violate the position and exercise limits set forth
therein.     (d)   Counterparty represents and warrants that it has received,
read and understands the OTC Options Risk Disclosure Statement and a copy of the
most recent disclosure pamphlet prepared by The Options Clearing Corporation
entitled “Characteristics and Risks of Standardized Options".

9. Other Provisions:

  (a)   Opinions. Counterparty shall deliver to Bank an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in
Sections 8(a)(i) through (iii) of this Confirmation; provided with respect to
“any agreement or instrument” referred to in Section 8(a)(ii), such opinion
shall only refer to agreements and instruments filed as exhibits to
Counterparty’s Annual Report on Form 10-K for the fiscal year ended

10



--------------------------------------------------------------------------------



 



      December 31, 2007, as updated by any exhibits to Current Reports on Form
8-K filed on January 11, 2008, January 31, 2008 and February 29, 2008.     (b)  
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Bank a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the quotient
of (x) the product of (a) the Number of Options and (b) the Option Entitlement
divided by (y) the number of Counterparty’s outstanding Shares (such quotient
expressed as a percentage, the “Option Equity Percentage”) would be (i) greater
than 7.5% or (ii) 0.5% greater than the Option Equity Percentage included in the
immediately preceding Repurchase Notice. Counterparty agrees to indemnify and
hold harmless Bank and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all losses (including losses
relating to Bank’s hedging activities as a consequence of becoming, or of the
risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Counterparty’s failure to provide Bank with a Repurchase Notice on the
day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Counterparty’s failure to
provide Bank with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (c) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Party at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of this Transaction.    
(c)   Regulation M. Counterparty is not on the date hereof engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of

11



--------------------------------------------------------------------------------



 



      Regulation M. Counterparty shall not, until the second Scheduled Trading
Day immediately following the Trade Date, engage in any such distribution.    
(d)   No Manipulation. Counterparty is not entering into this Transaction (i) on
the basis of, and it is not aware of, any material non-public information with
respect to itself or the Shares (ii) in anticipation of, in connection with, or
to facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer or (iii) to create actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for the Shares)
or to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.     (e)   Transfer or Assignment.
(i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Bank may impose,
including but not limited, to the following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(o) or 9(t) of this Confirmation;
(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);
(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Bank, will not expose Bank to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Bank;
(D) Bank will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Bank would have been required to pay to
Counterparty in the absence of such transfer and assignment;
(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;
(F) Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Bank to permit Bank to determine
that results described in clauses (D) and (E) will not occur upon or after such
transfer and assignment; and
(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Bank in connection with such
transfer or assignment.
(ii) Bank may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction to any third party with
a rating for its long term, unsecured and unsubordinated indebtedness equal to
or better than the lesser of (1) the credit rating of The Goldman Sachs Group,
Inc at the time of the transfer and (2) A- by Standard and Poor’s Rating Group,
Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service, Inc.
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute agency rating mutually agreed by
Counterparty and Bank, or to any of its affiliates whose obligations hereunder
would be guaranteed by The Goldman Sachs Group, Inc. If after Bank’s
commercially reasonable efforts, Bank is unable to effect such a transfer or
assignment on pricing terms reasonably

12



--------------------------------------------------------------------------------



 



acceptable to Bank and within a time period reasonably acceptable to Bank of a
sufficient number of Options to reduce (1) Bank Group’s “beneficial ownership”
(within the meaning of Section 13 of the Exchange Act and rules promulgated
thereunder) to 8.0% of Counterparty’s outstanding Shares or less or (2) the
Option Equity Percentage to 14.5% or less, Bank may designate any Exchange
Business Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of this Transaction, such that (1) Bank Group’s
“beneficial ownership” following such partial termination will be equal to or
less than 8.0% or (2) the Option Equity Percentage following such partial
termination will be equal to or less than 14.5%. In the event that Bank so
designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Options equal to the
Terminated Portion, (2) Counterparty shall be the sole Affected Party with
respect to such partial termination and (3) such Transaction shall be the only
Terminated Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by Bank to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party). “Bank
Group” means Bank or any affiliate of Bank subject to aggregation with Bank
under such Section 13 of the Exchange Act and rules promulgated thereunder and
all persons who may form a “group” (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act) with Bank. Bank shall provide Counterparty with prompt written
notice of assignment made pursuant to this Section 9(e)(ii), including the
identity of the third party to whom such assignment is made.

  (f)   Staggered Settlement. Bank may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), in a commercially reasonable
manner, elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) as follows:

  (a)   in such notice, Bank will specify to Counterparty the related Staggered
Settlement Dates (which it shall choose in a commercially reasonable manner, the
last of which will be no later than the twentieth (20th) Exchange Business Day
following such Nominal Settlement Date) and the number of Shares that it will
deliver on each Staggered Settlement Date;     (b)   the aggregate number of
Shares that Bank will deliver to Counterparty hereunder on all such Staggered
Settlement Dates will equal the number of Shares that Bank would otherwise be
required to deliver on such Nominal Settlement Date; and     (c)   if the Net
Share Settlement terms set forth above were to apply on the Nominal Settlement
Date, then the Net Share Settlement terms will apply on each Staggered
Settlement Date, except that the Net Shares will be allocated among such
Staggered Settlement Dates as specified by Bank in the notice referred to in
clause (a) above.

  (g)   [Reserved.]     (h)   [Reserved.]     (i)   Additional Termination
Events. (i) Notwithstanding anything to the contrary in this Confirmation if an
event of default with respect to Counterparty shall occur under the terms of the
Convertible Notes as set forth in Section 5.01 of the Indenture, then such event
of default shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such event of default (A) Counterparty shall be
deemed to be the sole Affected Party and the Transaction shall be the sole
Affected Transaction

13



--------------------------------------------------------------------------------



 



and (B) Bank shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.
(ii) Notwithstanding anything to the contrary in this Confirmation, the giving
of any Notice of Exercise shall constitute an Additional Termination Event
hereunder with respect to the number, if any, of Exercisable Options specified
in such Notice of Exercise as corresponding to a conversion of Convertible Notes
in compliance with Section 12.02(b) of the Indenture. Upon receipt of any such
Notice, Bank shall designate an Exchange Business Day as an Early Termination
Date (such day to occur as close as practicable, in Bank’s commercially
reasonable judgment, to the settlement date of the relevant Convertible Notes),
with respect to the portion of this Transaction corresponding to number of such
Exercisable Options so specified. Any payment hereunder with respect to such
termination shall be calculated pursuant to Section 6 of the Agreement; provided
that for the purposes of such calculation, (A) Counterparty shall be the sole
Affected Party with respect to such Additional Termination Event, (B) Bank shall
be the party entitled to designate an Early Termination Date pursuant to Section
6(b) of the Agreement; and (C) for the avoidance of doubt, in determining the
amount payable pursuant to Section 6 of the Agreement, the Calculation Agent
(i) shall take into account the time value of this Transaction with respect to
the Expiration Date and (ii) shall not take into account any adjustments to the
Option Entitlement that result from corresponding adjustments to the Conversion
Rate pursuant to Section 12.02(b) of the Indenture; provided further that (A) in
case of a partial termination, an Early Termination Date shall be designated in
respect of a Transaction having terms identical to this Transaction and a Number
of Options equal to the terminated portion and such Transaction shall be the
only Terminated Transaction; (B) any amount payable by Bank to Counterparty
shall be satisfied solely by delivery by Bank to Counterparty of a number of
Shares and cash in lieu of a fractional share equal to such amount calculated
pursuant to Section 6 divided by a price per Share determined by the Calculation
Agent; and (C) the number of Shares deliverable in respect of such early
termination by Bank to Counterparty shall not be greater than the product of
(x) the Applicable Percentage and (y) the excess of (a) the total number of
Shares underlying the corresponding Convertible Notes (including the number of
Additional Shares (as defined in the Indenture) resulting from any adjustment
set forth in Section 12.02(b) of the Indenture) deliverable with respect to such
Convertible Notes over (b) the number of Shares equal in value to the aggregate
principal amount of the corresponding Convertible Notes, as determined by the
Calculation Agent in its sole reasonable discretion.

  (j)   Amendments to Equity Definitions. (i) Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at Bank’s option, the occurrence of any of
the events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”

(ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1)
replacing “either party may elect” with “Bank may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

  (k)   Setoff and No Collateral. Notwithstanding any provision of the
Agreement, the Confirmation or the Equity Definitions or any other agreement
between the parties to the contrary, the obligations of Company hereunder are
not secured by any collateral. In addition to and without limiting any rights of
set-off that a party hereto may have as a matter of law, pursuant to contract or
otherwise, upon the occurrence of an Early Termination Date, Bank (and only
Bank) shall have the right to set off any obligation that it may have to
Counterparty under this Confirmation, including without limitation any
obligation to make any payment of cash or delivery of Shares to Counterparty,
against any obligation Counterparty may have to Bank under any other agreement

14



--------------------------------------------------------------------------------



 



between Bank and Counterparty relating to Shares (each such contract or
agreement, a “Separate Agreement”), including without limitation any obligation
to make a payment of cash or a delivery of Shares or any other property or
securities. For this purpose, Bank shall be entitled to convert any obligation
(or the relevant portion of such obligation) denominated in one currency into
another currency at the rate of exchange at which it would be able to purchase
the relevant amount of such currency, and to convert any obligation to deliver
any non-cash property into an obligation to deliver cash in an amount calculated
by reference to the market value of such property as of the Early Termination
Date, as determined by the Calculation Agent in its sole discretion; provided
that in the case of a set-off of any obligation to release or deliver assets
against any right to receive fungible assets, such obligation and right shall be
set off in kind and; provided further that in determining the value of any
obligation to deliver Shares, the value at any time of such obligation shall be
determined by reference to the market value of the Shares at such time, as
determined in good faith by the Calculation Agent. If an obligation is
unascertained at the time of any such set-off, the Calculation Agent may in good
faith estimate the amount or value of such obligation, in which case set-off
will be effected in respect of that estimate, and the relevant party shall
account to the other party at the time such obligation or right is ascertained.
For the avoidance of doubt and notwithstanding anything to the contrary provided
in this Section 9(k), in the event of bankruptcy or liquidation of Counterparty
neither party shall have the right to set off any obligation that it may have to
the other party under this Transaction against any obligation such other party
may have to it, whether arising under the Agreement, this Confirmation or any
other agreement between the parties hereto, by operation of law or otherwise.

  (l)   Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
Bank to Counterparty (i) pursuant to Section 12.2, 12.3, 12.6, 12.7 or
Section 12.9 of the Equity Definitions or (ii) pursuant to Sections 6(d) and
6(e) of the Agreement (a “Payment Obligation”), Counterparty may request Bank to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) (except that Counterparty shall not make such an election in the
event of a Nationalization, Insolvency, a Merger Event or Tender Offer, in each
case, in which the consideration to be paid to holders of Shares consists solely
of cash, or an Event of Default in which Counterparty is the Defaulting Party or
a Termination Event in which Counterparty is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement in each case that resulted from an event or events outside
Counterparty’s control) and shall give irrevocable telephonic notice to Bank,
confirmed in writing within one Currency Business Day, no later than 12:00 p.m.
New York local time on the Merger Date, the Announcement Date (in the case of
Nationalization, Insolvency or Delisting), the Early Termination Date or, in the
case of an Additional Disruption Event, the date of cancellation, as applicable;
provided that if Counterparty does not validly request Bank to satisfy its
Payment Obligation by the Share Termination Alternative, Bank shall have the
right, in its sole discretion, to satisfy its Payment Obligation by the Share
Termination Alternative, notwithstanding Counterparty’s election to the
contrary.

         
 
  Share Termination Alternative:   Applicable and means that Bank shall deliver
to Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the Payment
Obligation would otherwise be due pursuant to Section 12.2, 12.3, 12.6, 12.7 or
12.9 of the Equity Definitions or Sections 6(d) and 6(e) of the Agreement, as
applicable (the “Share Termination Payment Date”), in satisfaction of the
Payment Obligation in the manner reasonably requested by Counterparty free of
payment.

15



--------------------------------------------------------------------------------



 



         
 
  Share Termination Delivery Property:   A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
 
       
 
  Share Termination Unit Price:   The value to Bank of property contained in one
Share Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Bank at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property.
 
       
 
  Share Termination Delivery Unit:   One Share or, if a Merger Event has
occurred and a corresponding adjustment to this Transaction has been made, a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Merger Event, as determined by the Calculation Agent.
 
       
 
  Failure to Deliver:   Applicable
 
       
 
  Other applicable provisions:   If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.11 and 10.5 (as modified above) of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to this Transaction means that Share Termination Alternative is applicable to
this Transaction.

16



--------------------------------------------------------------------------------



 



  (m)   Governing Law. New York law (without reference to choice of law doctrine
other than Title 14 of Article 5 of the New York General Obligations Law).    
(n)   Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.     (o)   Registration. Counterparty hereby
agrees that if, in the good faith reasonable judgment of Bank, the Shares
(“Hedge Shares”) acquired by Bank for the purpose of hedging its obligations
pursuant to this Transaction cannot be sold in the public market by Bank without
registration under the Securities Act, Counterparty shall, at its election,
either (i) in order to allow Bank to sell the Hedge Shares in a registered
offering, make available to Bank an effective registration statement under the
Securities Act and enter into an agreement, in form and substance satisfactory
to Bank, substantially in the form of an underwriting agreement for a registered
secondary offering; provided, however, that if Bank, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Bank to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Bank (in which case, the Calculation Agent shall make
any adjustments to the terms of this Transaction that are necessary, in its
reasonable judgment, to compensate Bank for any discount from the public market
price of the Shares incurred on the sale of Hedge Shares in a private
placement), or (iii) purchase the Hedge Shares from Bank at the Reference Price
on such Exchange Business Days, and in the amounts, requested by Bank.     (p)  
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.  
  (q)   Right to Extend. Bank may delay any Settlement Date or any other date of
delivery by Bank, with respect to some or all of the Options hereunder, if Bank
reasonably determines, in its discretion, that such extension is reasonably
necessary to enable Bank to effect purchases of Shares in connection with its
hedging activity or settlement activity hereunder in a manner that would, if
Bank were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures applicable to Bank.     (r)   Status of
Claims in Bankruptcy. Bank acknowledges and agrees that this Confirmation is not
intended to convey to Bank rights against Counterparty with respect to the
Transaction that are senior to the claims of common stockholders of Counterparty
in any U.S. bankruptcy proceedings of Counterparty; provided that nothing herein
shall limit or shall be deemed to limit Bank’s right to pursue remedies in the
event of a breach by Counterparty of its obligations and agreements with respect
to the Transaction; provided, further, that nothing herein shall limit or shall
be deemed to limit Bank’s rights in respect of any transactions other than the
Transaction.

17



--------------------------------------------------------------------------------



 



  (s)   Securities Contract; Swap Agreement. Each of Bank and Counterparty
agrees and acknowledges that Bank is a “financial institution,” “swap
participant” and/or “financial participant” within the meaning of
Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code. The parties
hereto further agree and acknowledge (A) that this Confirmation is (i) a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“settlement payment,” as such term is defined in Section 741(8) of the
Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in Section
101(53B) of the Bankruptcy Code, with respect to which each payment and delivery
hereunder is a “transfer,” as such term is defined in Section 101(54) of the
Bankruptcy Code, and (B) that Bank is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code.     (t)   Additional Provisions. Counterparty
covenants and agrees that, as promptly as practicable following the public
announcement of any consolidation, merger and binding share exchange to which
Counterparty is a party, or any sale of all or substantially all of
Counterparty’s assets, in each case pursuant to which the Shares will be
converted into cash, securities or other property, Counterparty shall notify
Bank in writing of the types and amounts of consideration that holders of Shares
have elected to receive upon consummation of such transaction or event (the date
of such notification, the “Consideration Notification Date”); provided that in
no event shall the Consideration Notification Date be later than the date on
which such transaction or event is consummated.     (u)   Receipt or Delivery of
Cash. For the avoidance of doubt, other than payment of the Premium by
Counterparty, nothing in this Confirmation shall be interpreted as requiring
Counterparty to receive or deliver cash in respect of the settlement of the
Transactions contemplated by this Confirmation, except in circumstances where
the cash settlement thereof is within Counterparty’s control (including, without
limitation, where Counterparty elects to receive or deliver cash or fails timely
to elect to receive or deliver Share Termination Delivery Property in respect of
the settlement of such Transactions or in those circumstances in which holders
of the Shares would also receive cash).     (v)   Payment by Counterparty. In
the event that (a) an Early Termination Date occurs or is designated with
respect to the Transaction as a result of a Termination Event or an Event of
Default (other than an Event of Default arising under Section 5(a)(ii) or
5(a)(iv) of the Agreement) and, as a result, Counterparty owes to Bank an amount
calculated under Section 6(e) of the Agreement, or (b) Counterparty owes to
Bank, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

18



--------------------------------------------------------------------------------



 



     Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Bank) correctly sets forth the terms of the agreement between
Bank and Counterparty with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, Facsimile No.
(212) 428-1980/83.
Very truly yours,

                  Goldman, Sachs & Co.    
 
           
 
  By:   David G. Goldenberg    
 
                Authorized Signatory         Name: David G. Goldenberg    

Accepted and confirmed
as of the Trade Date:
NuVasive, Inc.

         
By:
  /s/ Alexis V. Lukianov    
 
        Authorized Signatory     Name: Alexis V. Lukianov    

19